Citation Nr: 1024309	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 30, 1996, to 
January 27, 2004.  (In a January 2005 Administrative 
Decision, the Regional Office (RO) considered evidence from 
the service department and concluded that the Veteran's 
period of service from June 24, 2001, to January 27, 2004, 
was characterized as dishonorable for VA benefits purposes.  
38 C.F.R. § 3.12 (2009).  There has been no appeal of this 
Administrative Decision.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that decision, the RO denied the Veteran's 
claims for service connection for mechanical middle and low 
back strain and for a seizure disorder.  By a June 2008 
decision, the Board denied the claim of service connection 
for a seizure disorder; it remanded for further evidentiary 
development the claim of service connection for back 
disability.  The Board's decision with respect to the seizure 
claim was thereafter appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Following the Court's 
December 2008 remand, the Board remanded the case in 
September 2009 and again in March 2010 in order to comply 
with the Court's order.  (The claim of service connection for 
mechanical middle and low back strain was denied by the Board 
in October 2008.)


FINDING OF FACT

The Veteran's seizure disorder first manifested more than one 
year after the end of qualifying military service and is 
unrelated to his period of qualifying military service or to 
any aspect thereof.


CONCLUSION OF LAW

The Veteran does not have a seizure disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); see also 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159) (removing the prior requirement that VA 
specifically ask the claimant to provide any pertinent 
evidence in his possession).  As will be discussed below, the 
Board finds that all notification and development action 
needed to arrive at a decision on the claim on appeal has 
been accomplished.  

In this respect, through October 2009 and March 2010 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim for service 
connection for a seizure disorder.  Notice was not provided 
earlier because a claim was not filed.  The RO appears to 
have inferred a claim for service connection for a seizure 
disorder from a March 2005 examination report and adjudicated 
it in May 2005, along with the Veteran's initial claim for 
service connection for mechanical middle and low back strain.  
Upon receipt of the Veteran's notice of disagreement with the 
May 2005 rating decision, the RO issued the Veteran a 
statement of the case (SOC) in January 2006 that addressed 
both claims.

Although the notice required by the VCAA relative to the 
Veteran's claim for service connection for a seizure disorder 
was not provided until after the RO adjudicated the 
appellant's claim, the Board nevertheless finds that "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires another remand to the RO.  

The Board finds that the March 2010 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Further regarding VA's duty to notify, the Board notes that 
the RO's notification to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The RO also provided a 
SOC and supplemental statements of the case (SSOCs) reporting 
the results of its reviews of the issue on appeal.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via the March 2010 notice letter.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the RO 
requested the Veteran's service treatment records from the 
Records Management Center (RMC) in St. Louis, Missouri, and 
from the National Personnel Records Center (NPRC), but was 
informed that no records were on file at either location.  
Consequently, in April 2005, the RO made a formal finding on 
the unavailability of service treatment records and 
determined that any further attempts to obtain the records 
would prove futile.  Records of the Veteran's post-service 
treatment at the Grand Island Division of the VA Nebraska 
Western Iowa Health Care System (VAMC) have been associated 
with the Veteran's claims file.  Otherwise, neither the 
Veteran nor his representative has alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  The Board thus finds that the RO has 
satisfied its duties under 38 C.F.R. §§ 3.159(c) and 3.159(e) 
to assist the Veteran in obtaining records held by Federal 
agencies and notify the Veteran of the unavailability of the 
requested records.  

The Board is aware that although a VA examination was 
provided to the Veteran in March 2005, no etiological opinion 
was offered by the VA examiner.  This was so because the 
examination was not scheduled in conjunction with a claim of 
service connection for a seizure disorder.  (As noted above, 
it was the March 2005 examiner's mention of a seizure 
disorder that prompted the RO to take up this issue and 
adjudicate it.)  While the examiner did not address the nexus 
to military service, he specifically noted that the Veteran's 
seizures began during service, in March 2003 following his 
receiving an anthrax shot.  This is consistent with the 
Veteran's explanation of the onset of a seizure disorder and 
represents facts that have not been disputed by the RO.  
Consequently, further examination to obtain an opinion as to 
when the seizures started is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  VA has a duty to provide an 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of:  (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  Here, as stated in more detail below, the evidence is 
sufficient to decide the claim.  In the present case, there 
is nothing in the record to indicate that a seizure disorder 
developed during a qualifying period of service or during an 
applicable presumptive period.  38 C.F.R. §§ 3.307, 3.309.  
The Veteran himself, as well as the remainder of the record, 
including the March 2005 examination report, points to the 
onset of seizures as being in March 2003, either as a result 
of an anthrax shot or as a result of cocaine abuse.  
Consequently, a VA medical opinion is not necessary to decide 
when seizures began or how.  The Board thus concludes that VA 
has no duty to assist that was unmet.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Certain chronic diseases, including epilepsies, may be 
presumed to have been incurred in or aggravated during 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12.  A dishonorable characterization is a bar to payment 
when such a discharge was accepted in order to avoid trial by 
court martial, which is the case here, unless it is found 
that the claimant was insane at the time of the offense 
causing such a discharge.  Id.  Here, the service department 
had taken action to charge the Veteran with cocaine use, but 
he sought an administrative discharge in lieu of trial by 
court martial, which resulted in his receiving a discharge 
under other than honorable conditions.  There is nothing in 
the record to suggest that the Veteran was insane and he has 
not alleged to have been.  Additionally, as noted above, the 
RO arrived at a decision regarding the period of service from 
June 24, 2001, to January 27, 2004, which decision was that 
this period was characterized as dishonorable for VA 
purposes, and the Veteran has not disputed this 
determination.  Consequently, the Board's decision regarding 
the claim of service connection is affected by this 
characterization-only the period of service prior to June 
24, 2001, is considered qualifying service for the purpose of 
this service connection claim.  38 C.F.R. § 3.12.  

As noted above, the Veteran's service treatment records are 
not available for review.  Attempts by the RO to obtain the 
records from the RMC and the NPRC have proven unsuccessful.  
Notwithstanding that a limited number of medical records 
associated with the Veteran's entry and separation medical 
examinations have been obtained, in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005) (per curiam), 
citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this respect, review of the relevant evidence reflects 
that there is medical evidence of a current diagnosis of 
seizure disorder.  There is no showing, however, of a 
relationship to the Veteran's period of qualifying military 
service.  Medical evidence reflects that the Veteran carried 
a diagnosis of seizure disorder as of September 2003, when he 
was examined for discharge purposes.  In that examination, 
the Veteran identified his seizure disorder and noted that he 
had had seizures for the six months prior to the examination.  
This diagnosis was confirmed by the examiner in his report.  
Similarly, the Veteran stated at his March 2005 VA 
examination that he first experienced a seizure in March 
2003, more than a year after his separation from qualifying 
service, which ended June 23, 2001, and after the expiration 
of the one-year presumptive period established by 38 C.F.R. 
§§ 3.307 and 3.309.  

At the 2005 VA examination, the Veteran reported that he had 
a seizure in March 2003, four days after being given an 
anthrax shot.  He reported receiving treatment for the 
seizure but stated that he had had no seizure activity before 
March 2003.  The examiner noted that the Veteran was taking 
daily medication that had kept him free from seizures since 
the March 2003 incident.  The examiner diagnosed the Veteran 
with seizure disorder with no seizures in the year prior to 
the examination.

Post-service medical records from the Veteran's treatment at 
the Grand Island VAMC include a statement the Veteran made to 
treatment providers in June 2005 that he had a "history of 
seizures from his cocaine use."  Similarly, the Veteran's 
VAMC treatment provider noted in a July 2005 treatment note 
that the Veteran reported having "a history of 6 or 7 
seizures with the last one being in January of 2004.  He 
attributes these seizures to heavy cocaine use during this 
period."  There are no indications in the Veteran's post-
service VAMC treatment records that he attributed his seizure 
disorder in any way to his time during qualifying military 
service. 

The Board observes that, when he made a claim of service 
connection, the Veteran made a claim only for a "back 
condition"; he made no clear statement that he intended to 
seek service connection for seizure disorder or that he 
believed his seizure disorder was etiologically related to 
qualifying active service that ended in June 2001.  Rather, 
as discussed above, the RO appears to have adjudicated the 
issue of service connection for seizure disorder sua sponte 
in response to the March 2005 VA examination.  However, the 
Board has accepted this action as a valid adjudication of 
service connection for a seizure disorder and thus 
acknowledges the Veteran's contention that his currently 
diagnosed seizure disorder is etiologically related to 
service.  

Here, there is medical evidence that the Veteran currently 
has a seizure disorder.  There is no evidence, however, of 
any incurrence or aggravation of seizure disorder during 
qualifying service, and there is no medical evidence of a 
nexus between qualifying military service and the Veteran's 
current seizure disorder.  Additionally, there is no showing 
of seizure disorder within a year of the Veteran's separation 
from qualifying service, which service ended in June 2001.  
The Board notes that the Veteran's March 2005 VA examiner did 
not offer an opinion as to whether there was a nexus between 
the Veteran's service and his currently diagnosed seizure 
disorder, but the examiner appeared to accept the Veteran's 
own history that seizures began in March 2003.  Because of 
the Veteran's own statements regarding onset, further medical 
opinion is not required.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) (because a post-service medical 
examination could not provide evidence of an in-service 
event, a medical examination could not aid in substantiating 
a claim when the record does not already contain evidence of 
an in-service event, injury, or disease).  In the present 
case, there is nothing in the record to suggest that his 
currently diagnosed seizure disorder is related to his 
qualifying active service, and the Veteran himself has 
indicated that the seizures started in March 2003.  

The Veteran stated to his VA treatment providers that the 
seizures were due to the illegal drugs he was abusing at the 
time.  Neither the Veteran's treating VA practitioners nor 
the March 2005 VA examiner have opined that the Veteran's 
seizure disorder was related to anything else or to any other 
time.  Further, none of the evidence of record provides a 
basis for the conclusion that the Veteran's current seizure 
disorder is related to his period of qualifying service or 
manifested within one year of the Veteran's release from such 
service.  As noted above, the earliest suggestion of his 
onset of a seizure disorder is more than one year after the 
end of his qualifying service.  The Veteran, by his own 
statements, has made the point that seizures were either due 
to an anthrax shot he received in March 2003 or were the 
result of drug abuse that he participated in about that time.  
This does not place the onset or etiology of seizures as 
contemporaneous with his period of qualifying military 
service that ended in 2001.  It might be argued that the 
Veteran's prosecution of this appeal implies a belief that 
seizures started before 2003.  Such an argument cannot be 
believed in light of the Veteran's own affirmative statements 
about when and why his seizures started.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


